Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 1 of 20 PageID #:1




                     IN THE UNITED DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

James Gauthier
individually                                   )
and on behalf of all persons                   )
similarly situated                             ) CASE NO 20 CV 5875
for the                                        )
members of the Collective as permitted         )
under the Fair Labor Standards Act;            )
                                               )
                             Plaintiff,        )
                                               )
             vs.                               )
ATEKI LLC.,                                    )
AND
Anthony D’Andrea                               )
Individually                                   )
Under FLSA and IWPCA                           )
As and Employer                                )     JURY TRIAL DEMANDED
                                               )     ON ALL COUNTS
                             Defendants.       )


                     COLLECTIVE ACTION COMPLAINT


NOW COMES the Plaintiff, James Gauthier, individually and on behalf of all others

similarly situated, as FLSA collective representative, by and through his undersigned

counsel of record, upon personal knowledge as to those allegations in which he so

possesses and upon information and belief as to all other matters, pursuant to §216(b)

of the Fair Labor Standards Act (hereinafter “FLSA”), the Illinois Minimum Wage Law

820 ILCS 105/1 et seq (hereinafter “IMWL” ), The Illinois Wage Payment and

Collection Act (IWPCA) and brings this cause of action against Defendant ATEKI

LLC., (hereinafter “Ateki” or Defendant), and, Anthony D’Andrea individually as an

“Employer” under the FLSA and IWPCA, and in so doing states the following:



                                           1
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 2 of 20 PageID #:2




                             NATURE OF THE ACTION

1.          Plaintiff, James Gauthier, alleges individually and on behalf of himself and

other similarly situated current, former and future employees of the Defendant,

(Hereinafter references to “Plaintiffs” are inclusive of both Individual Plaintiffs and

those employees that are similarly situated to the Individual Plaintiffs) that they, under

both federal and state wage laws, were mis-classified as an “independent contractor(s)”

thus Defendants did not pay Plaintiff, nor the Collective Member minimum wages,

overtime wages, and/or all owed wages due under the FLSA and/or Illinois Wage Laws

and did not pay sufficient taxes, causing further losses to Plaintiff and class due to this

additional tax burden.

2.          Plaintiff presents his claims as a FLSA Collective action under the FLSA

and individual claims pursuant to FLSA, IMWL and IWCPA.

3.          As a result of the practices of Defendants described herein, Defendants

failed to adequately compensate Plaintiff, as well as those persons similarly-situated to

Plaintiff and who Plaintiff seeks to represent—including minimum and overtime wages

as required by the FLSA.


                  JURISDICTION AND VENUE


4.          Plaintiff and those similarly situated seek a declaratory judgment under 28

U.S.C. §§ 2201 and 2202.

5.          Plaintiff seeks compensation and other relief under the Fair Labor Standards

Act, as amended, 29 U.S.C. § 201 et seq. Accordingly, this Court has jurisdiction pursuant

to 28 U.S.C. § 1331 and 28 U.S.C. § 1337.



                                            2
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 3 of 20 PageID #:3




6.           This Complaint also alleges causes of action under the statutes of the State

of Illinois, that arise out of the same set of operative facts as the federal causes of action

herein alleged; furthermore; these state causes of action would be expected to be tried with

the federal claims in a single judicial proceeding.

7.           This Court has supplemental jurisdiction over those additional claims

pursuant to 28 U.S.C. § 1367(a).

8.           The acts complained of herein were committed and had their principal

effect, as described more fully below, within this District Court; therefore, venue is proper

within this District pursuant to 28 U.S.C. § 1391.

              JURISDICTION IS ESTABLISHED VIA ENGAGEMENT IN

                               COMMERCE BY DEFENDANT

        DEFENDANT ATEKI IS AN ENTERPRISE THAT REGULARLY AND
        RECURRENTLY HAS AT LEAST TWO EMPLOYEES ENGAGED IN
                             COMMERCE

        PLAINTIFF HIMSELF ENGAGED IN COMMERCE VIA SALES AND
            INSTALLATION OF EQUIPMENT FROM OUT OF STATE


9.           Defendant ATEKI is an enterprise that regularly and recurrently have at

least two employees engaged in commerce.

10.          Defendant is an enterprise that regularly and recurrently have at least two

employees engaged in commerce, this engagement in commerce includes but is not

limited purchase of equipment and electric materials from out of state and installation

of the same to the ultimate consumers within the state of Illinois as well as hosting

websites for out of state entities and persons.




                                              3
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 4 of 20 PageID #:4




11.          Plaintiff also establishes Jurisdiction on an individual basis as he engaged

in commerce, via installing, repairing or servicing items for the ultimate consumer, such

as electrical systems, that traveled to Illinois from out of state.

12.          Defendant as an installer of “IT” systems, and hosts websites, including

websites for entities from outside the state of Illinois.

13.          Defendant operates locations in multiple states, including Illinois,

Pennsylvania, Indiana and Nevada, thus demonstrating engagement in commerce.

                     JURISDICTION BASED ON GROSS SALES
                 DEFENDANT ATEKI GROSS SALES EXCEED $500,000


14.          Defendant ATEKI is a corporation which operates in Illinois and other

states of these United States.

15.     ATEKI sales exceed $500,000.00 each year for the last three years.

16.     Defendant ATEKI sales exceed $500,000 as shown by the following:

a.      ATEKI operates in four different states.

b.      ATEKI also operates a warehouse in Illinois.

c.      ATEKI employs about a dozen employees in its Illinois locations.


        PARTIES
        A. Plaintiff

17.          James Gauthier (hereinafter "Plaintiff") is a citizen and resident of Illinois.

Plaintiff worked as an employee at Defendant's place of business located in the State of

Illinois, within the area of this Division of this District Court.

18.          Plaintiff worked for the Defendants as a Level I and Level II Technician as

well as Marketing employee.



                                               4
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 5 of 20 PageID #:5




19.          At all times relevant to this Complaint, Plaintiff, Collective were intentionally

and improperly classified by Defendants as an independent contractors, but in reality

they were an employees of Defendant subject to the requirements of the Fair Labor

Standards Act, the Illinois Minimum Wage Act and the IWPCA.

20.          As a result of Defendant's intentional misclassification of Plaintiff(s),

Plaintiff(s) were not paid overtime wages for hours over forty in a pay week.

21.          Plaintiff also is a victim of other wage violations, detailed below, and

herein, that are also subject to the collective action.

22.          The Individual Plaintiff bring this action individually and as a representative

on behalf of himself and all other employees who worked at Defendant's place of business

within the three years immediately preceding the filing of this case), present or future,

who suffered wage and hour violations as described above.

        B. Defendant ATEKI



 23.         Defendant ATEKI Experts (ATEKI)., is a company located in Illinois and

 was Plaintiffs’ employer within the meaning of the FLSA, 29 U.S.C. § 203(d), and the

 Illinois Minimum Wage Act, IWML, for all relevant time periods.

 24.         Defendant’s physical location is at 684 W. Boughton Road Suite 100

 Bolingbrook ILL 605440-1781.

 25.         Defendant Anthony D’Andrea, owner of ATEKI, is listed on Defendant’s

 website and other web listings, as Partner and Owner.




                                              5
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 6 of 20 PageID #:6




               INDIVIDUAL DEFENDANT

26.         Anthony D’Andrea is named individually as an “Employer” under the

FLSA, IMWL and IWPCA.

27.         Anthony D’Andrea (hereinafter "Individual Defendant") manages and

controls the operation of the Defendant’s business and dictates the employment policies

of the Defendant including but not limited to the decision to classify the Plaintiff, and

Collective persons as “independent contractors” (and/or lessees) and to pay those person

no overtime wages.

28.         Individual Defendant made the decision to classify Plaintiff and collective

members as “independent contractors”, or keep the classification of the Plaintiff and the

Collective as “independent contractors”.

29.    As owner and manager of the Corporate Defendant, Anthony D’Andrea had the

power to hire, fire and discipline employees.

30.    As owner and manager of the Corporate Defendant, Anthony D’ Andrea caused

the wage violations either by directly not paying overtime.

31.    Defendant Anthony D’Andrea owns and operates the corporate Defendant.

32.    Defendant Anthony D’Andrea has day to day control of operations of the

Corporate Defendant, and was directly involved in the payment (and shortage) of wages

to the employees via handling or overseeing the payroll and implementation of the

denial of last check policy.

33.    Defendant Anthony D’Andrea was aware that each time Plaintiff and the

collective worked over 40 hours, that Plaintiff and Collective were not paid overtime.

                                           CLAIM DETAILS



                                            6
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 7 of 20 PageID #:7




               MISCLASSIFICATION AS AN “INDEPENDENT
               CONTRACTOR” AND AS AN EMPLOYEE



34.    Plaintiff was hired by Defendants in October of 2018 as an “Independent

Contractor”.

35.    Plaintiff worked for Defendant classified as an “Independent Contractor” from

October of 2018 to December of 2019, when Defendant reclassified Plaintiff as an

Employee.

36.    Defendants then reclassified Plaintiff as an employee in December of 2019 and

Plaintiff worked as an Employee of Defendants until March of 2020.

37.    While working as an Independent Contractor, Defendants failed to pay

overtime rate of pay for overtime hours.

38.    Defendants also did not pay proper taxes for the Plaintiff, (and collective) and

thus Plaintiff incurred an increased tax burden, for which Plaintiff seeks recovery.

39.    Plaintiff was misclassified by Defendants based upon the five factor test

described below, however, more significantly Plaintiff was reclassified as an

Employee and none of the Plaintiff’s job duties were changed, thus the duplication of

duties and facts related to the work demonstrate that the Plaintiff was misclassified.

40.    Plaintiff’s misclassification is presented pursuant to the FLSA, IMWL and

IWPCA.

41.    As an Employee Plaintiff was also paid incorrectly pursuant to the FLSA and

IMWL.

42.    Plaintiff provides the following specific factual claims:




                                            7
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 8 of 20 PageID #:8




43.     When Plaintiff was classified as an Employee, for Pay Period 03/08/20 to

03/14/20 for Check Dated 03/20/20 Check # 100 Plaintiff was paid 50.50 hours at a

straight rate of pay, not paid overtime rate of pay for 10.50 hours of overtime.

44.     Defendant paid three different rates of pay, $18.00 per hour for office work,

$10.00 per hour for travel time, and $22.00 per hour for wiring or installation time.

45.     Plaintiff while working as an employee also had to use his own vehicle, for

which Plaintiff was not reimbursed.

46.     However, despite working over 40 hours, Defendant paid each portion of the

work at a straight rate of pay, thus failing to pay the proper overtime rate.

47.     This is just one of many FLSA and IWML violations.


                FACTS SUPPORTING A FINDING OF

                MISCLASSIFICATION


48.          All actions by Defendant were willful and not the result of mistake or

inadvertence.

49.          Plaintiff had no control over his work environment whatsoever.

50.          Defendants set the rules and had complete control over the venue, and Plaintiff

had to obey these rules or risk everything, including loss of his job. This is the very hallmark

of the economic dependence and control of an employer-employee relationship.

51.          Despite being on notice of its violations, Defendant chose to continue to

misclassify Plaintiff and other members of the proposed collective and withhold all wages

to them in effort to enhance their profits.

52.          Defendants knew that persons such as Plaintiff and collective were employees

that should be paid under the law, and has simply chosen not to pay them.

                                               8
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 9 of 20 PageID #:9




53.         Evaluation of proper classification is a multiple part test, which the

Defendants have not properly applied to Plaintiff in determination of their status, rather

Defendants simply assumed incorrectly that the Plaintiff and other employees were

independent contractors, simply because the Defendants declared them to be.

54.         The test for Employee/contractor is found in a US DOL Fact Sheet #13:

Am I an Employee?: Employment Relationship Under the Fair Labor Standards Act

(FLSA) (revised May 2014).

55.         The elements of this test demonstrate that Plaintiff and the class are not

properly classified. The elements are as follows:



 1) the extent to which the work performed is an integral part of the employer’s
    business.

2) Whether the worker’s managerial skills affect his or her opportunity for profit and

loss.

3) The relative investments in facilities and equipment by the worker and the employer

4) The worker’s skill and initiative.

5) The permanency of the worker’s relationship with the employer.

6) The nature and degree of control by the employer



        56. Almost none of these factors are in Defendants’ favor as alleged as follows:



 1) the extent to which the work performed is an integral part of the employer’s
    business.

 The work of the Plaintiffs and Collective was an integral part of the employers’
 business. ATEKI’s business is installing equipment and the Plaintiff and the


                                            9
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 10 of 20 PageID #:10




  collective’s work is solely related to that business: the Plaintiffs and class installed
  the equipment which are the key of the Defendants’ business model.



  2) Whether the worker’s managerial skills affect his or her opportunity for profit and

     loss.

     For the Plaintiff and Collective there was no opportunity for profit or loss, the
     Plaintiff and class were paid hourly. While Plaintiff and collective might have been
     able to earn commissions or bonuses, they did not have the opportunity to have a
     loss, thus showing they were not independent contractors.


  3) The relative investments in facilities and equipment by the worker and the

     employer


             Here Plaintiff and collective made/make no investment other than their
             time and efforts and use of their cars, while Defendant has made large
             investments.



  4) The worker’s skill and initiative.

         a. Here the Plaintiff and class “skills” were easily learned, Plaintiff training
            was a few weeks of watching and helping on installations, no specialized
            skill or initiative was required.

  5) The permanency of the worker’s relationship with the employer.

         a. While some members of the class were short time workers, many worked

             for months or years.

         b. Plaintiff himself worked for Defendants for over a year.

  6) The nature and degree of control by the employer



             Here Defendants have excreted strong and consistent control of employees,
             including: requiring particular hours of work and scheduling hours of work.


                                             10
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 11 of 20 PageID #:11




        The FLSA Collective Action



  57.   Plaintiff brings claims for relief for violation of the FLSA as a collective action

  pursuant to Section 16(b) of the FLSA (29 U.S.C. § 216(b)), on behalf of all

  “independent contractors” and/or employees of ATEKI who were, are, or will be

  employed by ATEKI during the period of three (3) years prior to the date of

  commencement of this action through the date of judgment in this action, who were

  not compensated at one-and-one-half times the regular rate of pay for all work

  performed in excess of forty (40) hours per work week and or for minimum wages

  owed for all hours worked.

  58.   FLSA violation claims are brought and maintained as an “opt-in” collective

  action pursuant to § 16(b) of FLSA, 29 U.S.C. § 216(b), for all FLSA claims asserted

  by the Plaintiff, since the FLSA claims of the Plaintiff is similar to the FLSA claims

  of all persons employed by ATEKI.

  59.   Defendant is liable for improperly compensating Plaintiff and FLSA Collective

  under the FLSA, and as such notice should be sent to the FLSA Collective. There are

  numerous similarly situated current and former employees of ATEKI who have been

  denied the overtime premium FLSA. These current, former and future employees

  would benefit from the issuance of a court supervised notice of the present lawsuit and

  the opportunity to join in the present lawsuit. The similarly situated employees are

  known to Defendant and are readily identifiable through Defendant’s records.




                                            11
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 12 of 20 PageID #:12




  60.      Plaintiff and all other members of the proposed collective class

  have suffered injury, incurred damages and significant financial loss as a result of

  Defendant's conduct complained of herein.




  61.             Plaintiff brings his claims for relief for violation of the FLSA as a

  collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf

  of all persons who were, are, or will be employed by Defendant as similarly situated

  sales persons improperly classified as independent contractors at any time within the

  applicable statute of limitations period, who are entitled to payment of the following

  types of damages:

  (A)      minimum wages for the first forty (40) hours worked each week;

  (B)      overtime premiums for all hours worked for Defendant in excess of forty (40)

  hours in any week;

  (C)      improper and/or insufficient taxation effects due to the misclassification, such

  as employees paying higher rates of taxes and/or Defendants not paying sufficient

  taxes.

  (D)      liquidated damages and attorney's fees for the same

  62.             Plaintiffs is unable to state the exact number of the class but believes that

  the class exceeds 20 persons.

  63.             Defendant can readily identify the members of the class, who are a certain

  portion of the current and former employees of Defendant.

  64.             The names and physical and mailing addresses of the FLSA collective

  action Plaintiffs are available from Defendant, and notice should be provided to the

  FLSA collective action Plaintiffs via first class mail to their last known physical and

                                               12
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 13 of 20 PageID #:13




  mailing addresses as soon as possible.

  65.            The email addresses of many of the FLSA collective action Plaintiffs are

  available from Defendant, and notice should be provided to the FLSA collective action

  Plaintiffs via email to their last known email address as soon as possible.

  66.            Notice of the right to join this lawsuit should be posted conspicuously at

  Defendant's business in a manner consistent with the orders of this Court. Notice should

  also be posted on a website hosted by Plaintiffs’ counsel.

  67.            The claimed damages, inclusive of potential opt-in class members, exceed

  $300,000.00.

  68.            Plaintiff asserts that other current and former installation/service workers

  are similarly situated in that they are and/or were subject to Defendant's same and

  continuing policy and practice of intentionally misclassifying installation and service

  workers as independent contractors, as opposed to employees, and were not paid the

  minimum and overtime wages required under the FLSA, and whose tips were

  unlawfully exacted by Defendant.

  69.            Because the employer never paid unemployment taxes, misclassified

  employees often do not receive unemployment compensation, thus Plaintiff and class

  claim as damages unemployment payments improperly denied to the class .

  70.            Misclassified employees, Plaintiff and class, must pay the employer’s

  share of federal employment taxes, this is also claimed as an additional element of

  damages.

                                  FIRST CLAIM FOR RELIEF

                             (Individual Claims for Violation of FLSA

                                           Against all Defendants

                                                 13
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 14 of 20 PageID #:14




 71.     Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint

 above, as if fully set forth herein.

 72.     Defendants intentionally failed to pay Plaintiff overtime wages as required under

 the FLSA.

 73.     Defendants’ conduct and practices, as described above, were willful, intentional,

 unreasonable, arbitrary and in bad faith.

 74.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiffs for

 monetary damages, liquidated damages and costs, including reasonable attorney's fees

 provided by the FLSA for all violations which occurred beginning at least three (3) years

 preceding the filing of Plaintiffs initial complaint, plus periods of equitable tolling.

 75.     Plaintiff names the individual Defendant as alleged elsewhere in this complaint,

 incorporated herein.

                             SECOND CLAIM FOR RELIEF

                        (Individual Claims for Violation of IMWL)

                                        Against all Defendants

 76.     Plaintiff repeats and re-alleges all the preceding paragraphs of the Complaint

 above, as if fully set forth herein.

 77.     Defendants intentionally failed to pay Plaintiffs overtime wages as required under

 the IMWL.

 78.     Defendants’ conduct and practice, as described above, are and/or were willful,

 intentional, unreasonable, arbitrary and in bad faith.

 79.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiffs for

 monetary damages (including mileage repayment), liquidated damages, prejudgment

 interest, civil penalties and costs, including reasonable attorney's fees provided by the

                                              14
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 15 of 20 PageID #:15




 IMWL.

 80.     Plaintiff names the individual Defendant as alleged elsewhere in this complaint,

 incorporated herein.

                              THIRD CLAIM FOR RELIEF

            (Collective Action Claim for Violation of FLSA by Plaintiff and all
                  those similarly situated class members)

                                        Against all Defendants



 81.        Plaintiff repeats and re-alleges all the preceding paragraphs of the Complaint

 above, as if fully set forth herein.

 82.        Defendants intentionally failed to pay Plaintiff and all other installation and

 service workers overtime wages required under the FLSA.

 83.        Defendant's conduct and practice, as described above, were/are willful,

 intentional, unreasonable, arbitrary and in bad faith.

 84         By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiffs

 and similarly situated members of the class for monetary damages, liquidated damages

 and costs, including reasonable attorney's fees provided by the FLSA.

 85         Plaintiff names the individual Defendant as alleged elsewhere in this

 complaint, incorporated herein

                                 PRAYER FOR RELIEF

            WHEREFORE,           premises     considered,        Plaintiff, individually and

 on behalf of others similarly situated, respectfully prays that each Defendant be

 summoned to appear and answer herein; for orders as follows:

 (A)    Certification of and notice to the proposed collective class;

 (B)    For an order of this Honorable Court entering judgment in
                                              15
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 16 of 20 PageID #:16




 Plaintiffs’ favor against each Defendant, jointly and severally;

 (C)     That the Court award Plaintiffs’ and others similarly situated their
  actual economic damages in an amount to be determined at trial, but in
  any event an amount not less than that which would compensate them for
  unpaid back wages including repayment for business use of personal cars
  (Mileage);

 (D)     A declaratory judgment that Defendant's practices alleged herein
  violate the Fair Labor Standards Act, 29 U.S.C. §201, et sea., and
  attendant regulations at 29 C.F.R. §516 et sea..;




                                             16
      Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 17 of 20 PageID #:17




(E)     A declaratory judgment that Defendant's
        practices alleged herein violate the Illinois Minimum Act,

(F)     Judgment for damages for all unpaid regular wages and overtime
        compensation under the Fair Labor Standards Act, 29 U.S.C. §201, et
        seq., and attendant regulations at 29 C.F.R. §516 et sea.:

(G)     Judgment for damages for all unpaid regular wages and overtime
        compensation under the Illinois Minimum Wage Law, and attendant
        regulations;

       (H) Judgment for liquidated damages pursuant to the Fair Labor
       Standards Act, 29 US.C. §201, et seq in an amount equal to all unpaid
       regular wages and overtime compensation owed to Plaintiffs and
       members of the Classes during the applicable statutory period;

       (I) Judgment for liquidated damages pursuant to the Illinois Minimum
       Wage Law,. and attendant regulations;

       (J) Judgment for any and all civil penalties to which Plaintiffs’ and all
       other similarly situated employees may be entitled;

       (K) For an equitable tolling of the statutes of limitations due to violations
       of applicable laws by Defendant;

       (L) An order directing Defendant to pay Plaintiff and members of the
       Class prejudgment interest, reasonable attorney's fees and all costs
       connected with this action; and

       (M) Such other and further relief as this Court may deem necessary, just
       and proper.
                                FOURTH CLAIM FOR RELIEF
                                               IWPCA CLAIMS
                                         Individual claims for Plaintiff



                         105.        Plaintiff hereby re-alleges and incorporates

                         by reference the preceding paragraphs as if they were

                         set forth again herein.

                         106.        Plaintiff also presents individual and Class claims

                         under the Illinois Wage Payment and Collection Act (IWPCA).


         107.          Defendant misclassified the Plaintiffs and all others
                                                    17
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 18 of 20 PageID #:18




             similarly situated as independent contractors, when they were

             actually employees under the Illinois Wage Payment and

             Collection Act (“IWPCA”), 820 Ill. Com. Stat. 115/2.


   108.      The IWPCA creates a presumption that the Plaintiffs are

             employees, and to rebut that presumption Defendant bears

             the burden of establishing each of three specific criteria set

             forth in the IWPCA to rebut that presumption. Specifically,

             Defendant must establish that 1) the Plaintiff was free from

             Defendant’s control; 2) the Plaintiff perform work outside

             Defendant’s usual course of business or outside all the places

             of the business of Defendant; and 3) the Plaintiff engaged in

             an independently established business. 820 Ill. Comp. Stat.

             115/2.


   109.      The Illinois Supreme Court has recognized that “the three

             statutory requirements for independent contractor status …

             are comprised of legal terms and concepts….” AFM

             Messenger Svc., Inc. v. Dept. of Employ. Sec., 198 Ill.2d 380,

             392 (2001).

   110.       The three prong test is conjunctive, if an employer can not satisify

             each and all of the prongs, then the person must be classified as an

             Employee for purposes of the IWPCA.
   105.      Plaintiff was employed by Defendants as an independent

             contractor, but should have been paid and employed as an

             employee.
                                             18
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 19 of 20 PageID #:19




   106.      Plaintiff and Class brings their claims for relief pursuant to

             the IWPCA for the period of five years (for oral contracts)

             and/or ten years (for written contracts) prior to the filing of

             this complaint.



   107.      Plaintiffs’ employment was in the usual course of business

             for which such service is performed.

   108.      Plaintiff does not possess a proprietary interest in the

             Defendant.

   109.      The Defendant is an “employer” under the terms of the

             IWPCA section 2.

   110.      In accordance with IWPCA, an employer is also defined

             as: “any officer of a corporation or agents of an employer

             who knowingly permit such employer to violate the

             provisions of this Act shall be deemed to be the employers

             of the employees of the corporation”. Individual Defendant

             is named as a Defendant under this provision of the

             IWCPA.

   111.      Specifically Defendants repeatedly failed to pay wages

             Plaintiffs earned based on the parties IWPCA Agreements

             to pay all work hours and/or to pay Plaintiff and class at a

             set rate of pay for all hours worked.

                                  PRAYER FOR RELIEF



                                           19
Case: 1:20-cv-05875 Document #: 1 Filed: 10/02/20 Page 20 of 20 PageID #:20




                          WHEREFORE, Plaintiff prays for the

                   following relief:

                          A.       Unpaid regular wages, including

                   repayment of business expenses such as use of

                   personal car;

                          B.       Attorneys’ fees and costs;

                          C.       Unpaid     wages     and   liquidated

                   damages pursuant to IWPCA and the supporting

                   Illinois Department of Labor regulations;

                          D.       Consequential damages;

                          I.       Additional     compensation/penalty

                   due to the Plaintiff in accordance with Section

                   14(b) of the IWPCA in the amount of 2% per day.

                          J.       L.       and costs of this action; and

                          L.       Such other relief as this Court shall

                   deem just and proper.


             Respectfully Submitted by __/S/John C. Ireland
             The Law Office of John C. Ireland
             636 Spruce Street South Elgin ILL 60177
             630-464-9675
             Fax 630-206-0889
             Attorneyireland@gmail.com

             Dated: October 2, 2020




                                        20
